NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2111-18T3

ANGEL ALBERTO PAREJA,

      Plaintiff-Appellant,

v.                                        APPROVED FOR PUBLICATION

                                                  April 9, 2020
PRINCETON INTERNATIONAL
PROPERTIES and LOWE'S                         APPELLATE DIVISION
LANDSCAPING AND LAWN
MAINTENANCE, LLC,

      Defendants-Respondents,

and

PRINCETON INTERNATIONAL
PROPERTIES,

      Defendant/Third-Party
      Plaintiff,

v.

LOWE'S LANDSCAPING AND
LAWN MAINTENANCE, LLC,

     Third-Party Defendants.
______________________________

            Submitted December 2, 2019 – Decided April 9, 2020

            Before Judges Fasciale, Moynihan and Mitterhoff.
            On appeal from the Superior Court of New Jersey,
            Law Division, Mercer County, Docket No. L-2283-16.

            Garces, Grabler & LeBrocq, PC, attorneys for
            appellant (David E. Rehe, on the brief).

            William Pfister, Jr., attorney for respondent Princeton
            International Properties.

      The opinion of the court was delivered by

FASCIALE, P.J.A.D.

      In this slip and fall case, we must address whether the ongoing-storm

rule applies in New Jersey.      The ongoing-storm rule arbitrarily relieves

commercial landowners from any obligation to try to render their property safe

while sleet or snow is falling. The rule is premised on the ground that to do so

would always be "inexpedient and impractical."         Such a bright-line rule,

however, ignores situations when it is reasonable for a commercial landowner

to remove or reduce foreseeable and known snow or ice hazards.             Thus,

adherence to the rule frustrates a main function of tort law—deterring tortious

behavior and preventing accidents. 1


1
  In his recent dissent from the Court's order denying a plaintiff's petition for
certification, Justice Barry Albin explained that in at least three unpublished
opinions, our court "mistakenly suggested [the Court] has spoken to this issue
through [the Court's] precedents." See Dixon v. HC Equities Assocs., LP, ___
N.J. ___, ___ (Feb. 13, 2020) (slip op. at 2) (Albin, J., dissenting). Justice
Albin stated that our court misapplied the Supreme Court's jurisprudence by
"misconstru[ing] [Qian v. Toll Bros. Inc., 223 N.J. 124 (2015), Mirza v.


                                                                        A-2111-18T3
                                       2
      We hold that a commercial landowner has a duty to take reasonable steps

to render a public walkway abutting its property—covered by snow or ice—

reasonably safe. Such a duty—to remove or reduce a foreseeable hazard—

cannot be fulfilled by always waiting to act until after a storm ends, regardless

of the risk imposed to invitees and pedestrians. The commercial landowner's

liability may arise only if, after actual or constructive notice, it fails to act in a

reasonably prudent manner under the circumstances to remove or reduce the

foreseeable hazard. Whether it would be inexpedient or impractical to act is

one of many factors for the jury's consideration. Thus, reasonableness is the

polestar.

      On appeal from the grant of summary judgment, plaintiff argues the

judge erred by: (1) Applying the ongoing-storm rule and determining that

defendant Princeton International Properties, the commercial landowner, had

no duty to remove or reduce the ice hazard until after the precipitation ended;

and (2) usurping the jury by finding that no de-icing or removal efforts would

have been successful until after the storm ended. We reverse.

                                          I.


Filmore Corp., 92 N.J. 390 (1983), and Bodine v. Goerke Co., 102 N.J.L. 642
(E. & A. 1926)] [to] hold[] that a commercial landowner owes no duty to
tenants or the public to make a reasonable effort to remove snow or ice from a
sidewalk until sleet or snow ceases." Ibid.


                                                                             A-2111-18T3
                                          3
      When reviewing an order granting summary judgment, we apply the

same standard the motion judge considered. Brill v. Guardian Life Ins. Co. of

Am., 142 N.J. 520, 540 (1995); see also R. 4:46-2(c). First, we determine

"whether the competent evidential materials presented, when viewed in the

light most favorable to the non-moving party, are sufficient to permit a rational

factfinder to resolve the alleged disputed issue in favor of the non-moving

party." Brill, 142 N.J. at 540. Once we resolve that question, we decide de

novo the legal question of whether the moving party is entitled to judgment as

a matter of law. Ibid.

      The record does not reflect the anticipated number of people using

defendant's property on the morning of the accident. We do know, however,

that defendant's property consisted of two offices on the first floor, two

apartments on the second and third floors, and a paved parking lot with a

concrete driveway apron. The accident occurred at 7:50 a.m. on Monday,

January 12, 2015, so presumably the businesses were open, the residents who

lived on the second and third floors could come and go, and pedestrians were

using the public sidewalks.




                                                                        A-2111-18T3
                                       4
      Defendant      employed   maintenance    people   and   retained    Lowe's

Landscaping (Lowe's) to perform snow and ice removal at the property. 2

However, it appears that no snow or ice pre-treatment or removal occurred on

the date in question. Weather conditions caused black ice to form on the

sloped apron, which caused plaintiff to slip as he walked to work. He was

seriously injured.

      Defendant's forensic meteorologist, Matthew Potter, M.S., examined the

pertinent temperature trends, precipitation, and the residual snow and ice

present on the ground for the six days leading up to the accident. He stated

that three storms had occurred over those six days, such that at the time of the

accident there remained a trace to less-than-one inch of snow on undisturbed

ground surfaces, as well as piles of snow at street corners; the temperature

during that timeframe was colder than normal—characterized as sub-freezing;

and some ground surfaces remained at or below thirty-two degrees through the

time of the incident.

      Potter's report is consistent with that of plaintiff's forensic meteorology

expert, Alicia C. Wasula, Ph.D, CCM, as well as plaintiff's recollection that it

had snowed days before the accident, but on the morning of his accident,


2
 The motion judge granted Lowe's unopposed motion for summary judgment,
which is not under review on this appeal.


                                                                         A-2111-18T3
                                       5
"most of the ground [had] no snow" except for "big bunches of sno w" at street

corners.

      Twenty-eight hours before plaintiff's accident, at 3:55 a.m. on January

11, 2015, the National Weather Service issued an advisory predicting a mix of

snow and sleet accumulations of around one inch, as well as trace amounts of

ice, expected between 1:00 a.m. and 10:00 a.m. on January 12. The advisory

warned that untreated surfaces might become slippery due to the precipitation.

      Wasula reported that, consistent with the weather advisory, very light

sleet fell between 1:31 a.m. and 1:40 a.m., with Potter reporting pockets of

"freezing rain and sleet." According to Wasula, there was then "[a] mix of

sleet, rain and freezing rain" between 7:22 a.m. and 9:00 a.m.           Potter

concluded it was reasonably certain, as a result of the precipitation and "sub-

freezing temperature[] in the prior six days," that "a glaze of ice . . .

develop[ed] on these colder ground surfaces."

      Defendant conceded that it ordinarily prepared for upcoming storms.

Defendant's Vice President (the VP) gave deposition testimony about such

steps. The record reflects that the VP regularly watched the Weather Channel,

and informed Lowe's about expected storms so that "they" would be prepared.

At this point in the litigation, we therefore reasonably infer that defendant




                                                                       A-2111-18T3
                                      6
knew about the advisory's warning that untreated surfaces might become

slippery.

      Defendant's maintenance supervisor (the supervisor) asserted that

Lowe's was responsible for salting the property. He did not know whether

Lowe's had been out on the day of the accident. However, that morning, the

supervisor was in the general area of the accident and confirmed that the

driving conditions were slippery.

      At 7:50 a.m. on January 12, plaintiff parked across the street from

defendant's property, walked towards the property wearing slip-resistant shoes,

and without detecting ice on the roadway, stepped onto the driveway apron and

then slipped and fell on black ice. The meteorological documentation in the

record indicates that the temperature was thirty-two degrees, the sky was

overcast, and the wind was blowing between five and ten miles per hour from

the southwest. Plaintiff testified that it was not snowing when he fell, but it

was drizzling sleet.

      Plaintiff retained Wayne F. Nolte, Ph.D., P.E., a professional engineer,

who opined that pre-treating the slippery conditions with anti-icing and de-

icing materials would have reduced the hazard. Nolte relied on the advisory;

the American Society for Testing and Materials (ASTM) "Standard Guide for

[S]now and Ice Control for Walkway Surfaces," which describes techniques



                                                                       A-2111-18T3
                                      7
for snow and ice control, including preparatory, pre-storm application of anti-

icing, de-icing, and abrasive materials, and monitoring and treating walkway

surfaces for refreezing; and the American National Standards Institute

"Provision of Slip Resistance on Walking/Working Surfaces," which provides

that "[e]ffective snow management is anticipatory." He also concluded that

nothing in the local ordinance3 regarding snow and ice removal precluded a

commercial owner from exercising reasonable care to pre-treat dangerous

conditions as they develop.

                                          II.

         We now address our rejection of the ongoing-storm rule.        We will

analyze: (i) The soundness of defendant's argument that our Supreme Court's

precedent imposed the rule; (ii) authority from other jurisdictions; (iii) our

rationale for imposing a duty of reasonable care on defendant; and (iv) the

details of that duty.

    (i) Defendant's Erroneous Belief that the New Jersey Supreme Court Adopted
                              the Ongoing-Storm Rule

         Our Court has not squarely addressed the ongoing-storm rule, let alone

explicitly held that it would categorically be "inexpedient and impractical " for

a commercial landowner to make reasonable efforts to remove or reduce

3
     We will address the ordinance later in this opinion.



                                                                        A-2111-18T3
                                          8
known foreseeable snow or ice hazards on public sidewalks abutting its

property while precipitation is falling.

      Relying on Bodine, defendant erroneously asserts that it is "clear and

well settled" that the duty of a commercial landowner to "keep a sidewalk

reasonably free and clear of snow and ice does not commence until after a

reasonable time passes following precipitation."     In Bodine, the plaintiff

alleged that the commercial landowner allowed "snow to remain on the store

entrance . . . for an unreasonable length of time [after] having notice thereof

[and] that [doing so] would be slippery and dangerous[.]" 102 N.J.L at 643.

The Court of Errors and Appeals identified the only question on appeal:

"[W]hether negligence may be reasonably inferred from the testimony." Id. at

642. It concluded the judge erred by not entering a directed verdict of no

cause of action in the commercial landowner's favor. Id. at 644. The Court of

Errors and Appeals—in its two-page opinion written ninety-four years ago—

did not definitively hold that a commercial landowner has no duty to clear a

business entrance of snow and ice until precipitation has ceased, and no

reasonable reading of Bodine suggests such an expansive declaration of law.

      Fifty-five years after Bodine, our Supreme Court addressed a

commercial landowner's obligation to maintain sidewalks. In Stewart v. 104

Wallace Street, Inc., 87 N.J. 146, 157 (1981), the Court held that "commercial



                                                                       A-2111-18T3
                                           9
landowners are responsible for maintaining in reasonably good condition the

sidewalks abutting their property and are liable to pedestrians injured as a

result of their negligent failure to do so." Pertinent to this appeal, in Mirza,

the Court held "maintenance" of a public sidewalk includes snow and ice

removal. 92 N.J. at 400.

      Defendant mistakenly cites Mirza to support its contention that a

commercial landowner's duty to keep a sidewalk reasonably free and clear of

snow and ice does not commence until "cessation of precipitation." Defendant

argues Mirza plainly invoked the ongoing-storm rule. But that is not what the

Court stated in Mirza. Rather, the Court held

            that maintenance of a public sidewalk in a reasonably
            good condition may require removal of snow or ice or
            reduction of the risk, depending upon the
            circumstances. The test is whether a reasonably
            prudent person, who knows or should have known of
            the condition, would have within a reasonable period
            of time thereafter caused the public sidewalk to be in
            reasonably safe condition.

            [Id. at 395-96 (emphasis added).]

Mirza does not mention the ongoing-storm rule. Instead, the Court concluded

the duty to reasonably remove or reduce the hazard is triggered once "a

reasonably prudent person . . . knows or should have known" about the

dangerous condition. Id. at 395. Notably, the Supreme Court also recognized

that "[t]o act non-negligently is to take reasonable precautions to prevent the

                                                                       A-2111-18T3
                                      10
occurrence of foreseeable harm to others." Fernandes v. DAR Dev. Corp., 222
N.J. 390, 404 (2015) (emphasis added) (quoting Weinberg v. Dinger, 106 N.J.
469, 484 (1987)). Here, defendant arguably had constructive notice of the

"dangerous condition" at least twenty-eight hours before the accident, which

was plenty of time to take reasonable precautions—as Nolte opined—to

"prevent the occurrence of foreseeable harm to others." Ibid.

      Finally, Qian, does not support defendant's position. Like Mirza, Qian

did not mention the ongoing-storm rule nor did the Court hold that the duty is

triggered only after snow and ice stop falling. See Qian, 223 N.J. at 124. Qian

simply required a homeowners' association and its management company to

clear snow and ice from the community's private sidewalks. Id. at 142. Qian

is distinguishable.

      Even though there is no Supreme Court case directly on point, our own

precedent has recognized a landowner's duty to remove ice and snow during an

ongoing storm. In Moore v. Schering Plough, Inc., 328 N.J. Super. 300, 303

(App. Div. 2000), the plaintiff was a security guard for the defendant's

property. He slipped and fell while walking on a sidewalk. Ibid. At the time

of his accident, snow had been falling for about seven hours, and the storm

was ongoing. Ibid.   The sidewalk did not appear to have been cleared,

notwithstanding the defendant's knowledge of the hazardous condition. Id. at



                                                                       A-2111-18T3
                                      11
307.   We reversed summary judgment to the defendant, holding that the

landowner owed a duty to use reasonable care for the security guard's safety.
Ibid. Whether the landowner acted reasonably presented a jury question. Id.

at 302. We stated that the jury should consider

             the extent and timing of the snowfall, the time of day
             or night, the nature of the efforts actually taken by the
             owner to maintain the premises, the practicality of
             cleaning up in stages or by priorities, the plaintiff's
             care for his own safety including his foot wear, the
             minimal usage consequent on the "closed" facility in
             contrast to a normal work week, and any other
             pertinent factors.

             [Id. at 307.]

       We acknowledge Moore is distinguishable from this case because the

plaintiff fell on a sidewalk located entirely on private property. By contrast,

this case involves a pedestrian's fall on a public sidewalk (concrete apron)

abutting private property. Moore is relevant, however, to the extent that it

recognized a landowner's duty to remove or reduce ice and snow hazards

during an ongoing storm.

                             (ii) Out-of-State Jurisprudence

       Other jurisdictions have explicitly addressed the ongoing-storm rule. Of

course, we are not bound by those decisions, but they provide additional

support for our holding. The opinions rejecting a categorical application of the

ongoing-storm rule are most persuasive, as we will demonstrate. As for the

                                                                         A-2111-18T3
                                           12
jurisdictions embracing the ongoing-storm rule, we extrapolate general themes

important for the imposition of a landowner's duty of ordinary and reasonable

care while precipitation is falling and also for the jury's consideration of

whether a commercial landowner breached that duty.

              (a) Jurisdictions Rejecting the Ongoing-Storm Rule

      In Budzko v. One City Center Associates Ltd. Partnership, 767 A.2d
310, 314-15 (Me. 2001), the Supreme Judicial Court of Maine rejected an

argument that a commercial landowner never owes a legal duty to remove

freezing precipitation as it falls. The Court acknowledged its slip and fall

negligence jurisprudence that imposed a "positive duty [on business owners to]

exerc[ise] reasonable care in providing reasonably safe premises . . . when it

knows or should have known of a risk to customers on its premises." Id. at

314 (third alteration in original) (quoting Currier v. Toys 'R' Us, Inc., 680 A.2d
453, 455-56 (Me. 1996)). The Budzko Court held, such a duty cannot be

fulfilled by "wait[ing] until after [a] storm to take any action, regardless of the

risk [im]posed to its invitees during the storm." Id. at 315.   It held that

"[b]usiness owners have a duty to reasonably respond to foreseeable dangers

and keep premises reasonably safe when invitees may be anticipated to enter

or leave the premises during a winter storm." Ibid. (emphasis added); see also

Gray v. United States, 845 F. Supp. 2d 333, 339 (D. Me. 2012) (following



                                                                          A-2111-18T3
                                        13
Budzko and acknowledging—even with Maine's snowy and icy winters—that

"a landowner cannot wait until a storm ends to take safety precautions").

      The Supreme Court of Kentucky applied the same rationale when it

refused to follow the ongoing-storm rule, and instead remained faithful to the

gravamen of a tort claim. In Carter v. Bullitt Host, LLC, 471 S.W.3d 288, 299

(Ky. 2015), the Court refused to recognize "a separate category or special

status" for liability associated with falling snow and ice. The plaintiff fell on

ice near a hotel's entrance. Id. at 290. In reversing summary judgment to the

hotel, the Court acknowledged that the storm's ongoing nature is relevant to

"what reasonable conduct the hotel should have done in the exercise of

ordinary care," id. at 299, and then stated:

            [I]t has always been the law that a landowner's duty of
            reasonable care includes keeping the premises in a
            reasonably safe condition. If a person owns or
            occupies land, there are attendant responsibilities that
            come with that possession, which the possessor is in
            the best position to address. This is especially the
            case where the landowner operates a business and
            entices customers to the land where they encounter a
            dangerous hazard.

                   ....

            It is true that no one controls the weather; but neither
            is anyone reasonably expected to do so. A landowner
            is held only to reasonable conduct. The gravamen of a
            tort claim has always been that harm has come to a
            plaintiff because of the unreasonable conduct of the
            tortfeasor. Such conduct need only be the conduct

                                                                         A-2111-18T3
                                        14
            that the ordinary person would not do under the same
            circumstances, in order to be tortious.

            [Id. at 299-300 (emphasis added).]

We completely agree. And that is precisely why we have emphasized that

reasonableness is the polestar.

      The Court of Appeals of Indiana also rejected the ongoing-storm rule.

In Henderson v. Reid Hospital & Healthcare Services, 17 N.E.3d 311, 319

(Ind. Ct. App. 2014), the court stated:

            [A] landowner has a duty to exercise reasonable care
            under the circumstances to maintain its business
            premises, including ensuring that the sidewalks and
            parking lots are in a reasonably safe condition. This
            duty includes clearing areas such as sidewalks and
            parking lots of the natural accumulations of snow and
            ice.   Although we conclude that there is no
            requirement that the storm or weather condition
            causing the accumulation of snow or ice cease before
            this duty attaches, we do recognize that the . . .
            landowner is entitled to actual or constructive notice
            of the presence of snow or ice and a reasonable
            opportunity to remove it.

Notice of a dangerous condition is an important component in our holding too.

When addressing the ongoing-storm rule, the court emphasized, "particularly

the language requiring the storm or weather condition to cease before there is a

duty to remove the accumulated snow or ice, has not been adopted in Indiana

jurisprudence[.]" Id. at 317.




                                                                        A-2111-18T3
                                          15
      The Court of Appeals of Michigan also rejected the ongoing-storm rule.

In Lundy v. Groty, 367 N.W.2d 448, 450 (Mich. Ct. App. 1985), the court

reversed summary judgment for the landowner and addressed the duty to

"shovel, salt, sand or otherwise remove the snow from the drive way."           In

Lundy, the plaintiff worked for the landowner as a housekeeper and babysitter.
Id. at 449. She arrived at work, parked her car in the driveway, and—while

snow was falling—slipped on the driveway, which had not been shoveled or

salted. Ibid.   The trial judge misinterpreted Michigan law to relieve the

landowner from taking any "reasonable measures" until after "all of the snow

had fallen." Ibid. The court of appeals corrected that misinterpretation:

             [The] [d]efendant would owe [the] plaintiff a duty
             because she should know that snow was falling on her
             property and that it would create a dangerous
             condition for the elderly plaintiff.     The general
             standard of care would require [the] defendant to
             shovel, salt, sand or otherwise remove the snow from
             the driveway.

                   ....

             The specific standard of care in the instant case would
             be the reasonableness of [the] defendant's actions
             regarding the snow. Whether it was reasonable to
             wait for the snow to stop falling before [the defendant]
             shoveled or whether salt or sand should have been
             spread in the interim is a question for the jury.

             [Id. at 450 (emphasis added).]




                                                                        A-2111-18T3
                                       16
See also Clink v. Steiner, 413 N.W.2d 45, 47-48 (Mich. Ct. App. 1987)

(stating that while the law imposes a duty on invitors to use reasonable

measures to diminish the hazard of snow and ice, the specific reasonable

actions that a defendant should have taken is a question for the jury).

      The United States Court of Appeals for the District of Columbia

addressed the ongoing-storm rule. In Pessagno v. Euclid Inv. Co., 112 F.2d
577, 578 (D.C. Cir. 1940), the plaintiff—a guest of the apartment building's

tenant—slipped on ice located on the premises while it was raining and

freezing.   The court addressed whether the landlord was "obligated to use

reasonable care, during the progress of a storm, to remove or render harmless

ice forming thereon from natural causes[.]" Ibid. The court concluded there

was such a duty. Id. at 579. It stated that to hold otherwise would overlook a

landlord's duty "to exercise ordinary care . . . [in areas] under his exclusive

control . . . [and] after notice, to exercise ordinary care to keep them free from

conditions, whether permanent or temporary, which make them dangerous to

the tenants or their guests." Ibid. Importantly, the Court of Appeals stated:

            In adopting this rule, we are not, as counsel say,
            imposing on the owner of the premises a burden
            physically impossible to discharge or one which
            makes the owner the guarantor of the safety of his
            tenants and their guests. We do not hold there was an
            absolute duty to provide a safe entrance or to keep it
            safe by extraordinary or unusual means. If the storm
            made the spreading of sand or ashes or some other

                                                                          A-2111-18T3
                                       17
            preventive impossible or even useless, no reasonable
            person would expect it to be done, or if the spreading
            of sand every two or three hours might be expected to
            accomplish reasonable safety, what appellee did in
            that regard was sufficient.

            [Ibid.]

No liability attaches without actual or constructive notice of a hazardous

condition. See Youssef v. 3636 Corp., 777 A.2d 787, 793 (D.C. 2001) (stating

that "weather predictions alone are not sufficient to establish constructive

notice of an allegedly dangerous condition").

      In Nebraska, the Supreme Court reversed a judgment entered after the

jury returned a verdict of no cause of action in the landlord's favor. In Danner

v. Myott Park, Ltd., 306 N.W.2d 580, 583 (Neb. 1981), the Court concluded

the trial judge gave this erroneous charge to the jury: "You are instructed that

a landlord may . . . await the end of a snow storm and a reasonable time

thereafter before removing ice and/or snow from outside entrances, walks,

platforms or steps." The Court said the jury determines "under the evidence

whether [the] defendant was afforded a reasonable time to make the condition

safe or give adequate warning." Ibid. In remarking that the jury charge was

erroneous, the Court insightfully commented that one does not have to "reflect

long to think of situations where giving the challenged instruction results in




                                                                        A-2111-18T3
                                      18
injustice." Ibid.     It pointed to the following State of Washington appeals

opinion to illustrate the problem.

        The Court of Appeals of the State of Washington rejected the ongoing -

storm rule. In Cramer v. Van Parys, 500 P.2d 1255, 1262 (Wash. Ct. App.

1972), the court upheld the judge's refusal to give a charge similar to the one in

Danner, and addressed important factors for the jury's consideration when

determining the reasonableness of a landlord's efforts to remove or reduce

known foreseeable ice hazards while precipitation is falling.

              In weighing the relevant circumstances, a jury might
              consider the nature and size of the apartment, the age
              and number of tenants expected to use the slippery
              area, the size of the area in need of cleaning, the
              current and anticipated weather conditions and the
              practicality of other safety measures or methods of
              ingress and egress. . . . To permit any landlord under
              any circumstance to always wait until the end of a
              storm before removing snow would create a rigidity in
              the law inconsistent with the innumerable variables
              that are possible.

              [Ibid.]

Later in this opinion, we enumerate the factors that should be considered when

evaluating reasonableness.

              (b) Jurisdictions Recognizing the Ongoing-Storm Rule

        We are fully aware of those jurisdictions embracing the ongoing-storm

rule.    See Kraus v. Newton, 558 A.2d 240, 243 (Conn. 1989); Laine v.



                                                                         A-2111-18T3
                                         19
Speedway, LLC, 177 A.3d 1227, 1228-34 (Del. 2018); Reuter v. Iowa Tr. &

Sav. Bank, 57 N.W.2d 225, 227 (Iowa 1953);4 Agnew v. Dillons, Inc., 822
P.2d 1049, 1054 (Kan. Ct. App. 1991); Mattson v. St. Luke's Hosp. of St. Paul,

89 N.W.2d 743, 745-47 (Minn. 1958); Solazzo v. N.Y. City Transit Auth., 843
N.E.2d 748, 749 (N.Y. 2005); Goodman v. Corn Exch. Nat'l Bank & Tr. Co.,

200 A. 642, 643-44 (Pa. 1938); Berardis v. Louangxay, 969 A.2d 1288, 1291-

93 (R.I. 2009); Clifford v. Crye-Leike Commercial, Inc., 213 S.W.3d 849, 853

(Tenn. Ct. App. 2006); Walker v. Mem'l Hosp., 45 S.E.2d 898, 902, 907 (Va.

1948). See also Hall v. Safeway Stores, Inc., 360 S.W.2d 536, 537-38 (Tex.

Civ. App. 1962) (stating "[i]t is unnecessary to a decision of this case, but it

has been held that . . . a defendant has a reasonable time after the end of a

storm to clean its lot"). Our holding does not overlook the premise for those

opinions: That action will be impractical and inexpedient during precipitation.

Our examination of this jurisprudence makes that abundantly clear.

      The premise of the opinions invoking the ongoing-storm rule is that

categorically it would be factually inexpedient and impractical to attempt

reasonable efforts to remove or reduce known foreseeable snow or ice hazards

while precipitation is falling. We disagree. Sometimes it is impractical; other

4
   The Iowa Supreme Court was recently asked to address the continuing
validity of the ongoing-storm doctrine, but declined to do so. Alcala v.
Marriott Int'l, Inc., 880 N.W.2d 699, 711-12 (Iowa 2016).


                                                                        A-2111-18T3
                                      20
times it is not. But an absolute judicial finding usurps the jury's consideration

of reasonableness (especially when weighed against the important risk

imposed to invitees and pedestrians) and "'suspends a property owner's general

duty to exercise reasonable care'" as to "'snow and ice hazards'" while

precipitation is falling. See Laine, 177 A.3d at 1233, n.19 (quoting Alcala,
880 N.W.2d at 711).      In explaining and justifying the imposition of the

ongoing-storm rule, one court stated:

            "It is patently unfair to make a landowner absolutely
            liable for every slip-and-fall accident on snow in a lot,
            especially as this would require the owner to spend the
            entire winter clearing the lot on pain of losing a
            liability suit. Moreover, it is equally unfair to require
            the lot owner to shoulder the expense of plowing and
            replowing the lot during the course of a continuous
            storm. In this vein, many jurisdictions have ruled that
            there is no liability for an accident that takes place
            while a storm is still going on or a reasonable time
            thereafter, to give the owner a chance to clear out the
            lot."

            [Id. at 1232-33, n.18 (quoting 74 A.L.R. 5th 49
            (originally published in 1999)).]

      Of course, we are not imposing strict liability or any mandate that a

commercial landowner must always—under every circumstance—"shoulder

the expense of plowing and re-plowing" a parking lot (or any other part of the

commercial premises) during a "continuous storm" for the "entire winter."

That would be entirely unreasonable to do.            Indeed, recognizing that



                                                                         A-2111-18T3
                                        21
landowners should be encouraged "'to try to clear all public areas of snow and

ice during and after snowstorms,'" Laine emphasized that landowners "'should

not fear legal liability for not clearing every inch of their property during an

all-day snowstorm.'" Id. at 1232, n.18 (emphasis added) (citation omitted).

      Thus, our holding should not be misinterpreted to mean that commercial

landowners are "'absolutely liable for every slip-and-fall [injury sustained]

. . . . during the course of a continuous storm,'" or that such owners are

required to clear "'every inch of their property during an all-day snowstorm.'"
Ibid. (citations omitted). But even the court in Laine admitted—in response to

the plaintiff's argument that adherence to the ongoing-storm rule would make

the landowner "lax in its duty to make safe any dangerous condition on the

land"—that "[t]here is admittedly surface appeal to the argument that if a

business is open, it has to be diligent to make its premises safe." Id. at 1232.

In Laine, the court found—in not placing weight on that "surface appeal"—that

factually it would be impracticable and inexpedient to take any action because

"a thin coat of ice can be slippery and hard to eradicate even with salting or

chemicals." Ibid.   We believe that should generally be a jury question,

especially like here where there is expert opinion evidence that suggests

otherwise.




                                                                        A-2111-18T3
                                      22
      Imposing a rigid judicial declaration that all action would always be

useless or excessive, ignores the main aim of tort law, and overlooks situations

where a commercial landowner's ordinary effort to remove or reduce snow and

ice hazards would be reasonable. To permit commercial landowners under

every circumstance to wait until the end of a storm before taking any

reasonable precautions, or to attempt removing or reducing known

precipitation hazards, would arbitrarily create a rigidity in the law inconsistent

with the innumerable variables that are possible. That leads us to our next

section where we explain the duty's legal basis.

                         (iii) The Imposition of a Duty

      "The fundamental elements of a negligence claim are a duty of care

owed by the defendant to the plaintiff, a breach of that duty by the defendant,

injury to the plaintiff proximately caused by the breach, and damages."

Shields v. Ramslee Motors, 240 N.J. 479, 487 (2020) (quoting Robinson v.

Vivirito, 217 N.J. 199, 208 (2014)). Whether to impose a common law duty

depends on an analysis of such factors as "the relationship of the parties," the

foreseeability and nature of the risk of harm, "the opportunity and ability to

exercise care" to avoid the harm, "the public interest," and ultimately "notions

of fairness" and "common sense." Hopkins v. Fox & Lazo Realtors, 132 N.J.
426, 439, 443 (1993). Our Supreme Court precedent establishes that whether a



                                                                         A-2111-18T3
                                       23
duty of care exists is a question of law that must be decided by the court.

Jerkins v. Anderson, 191 N.J. 285, 294 (2007).

      The first Hopkins factor—the relationship of the parties—weighs in

favor of imposing a duty. Historically, a landowner's liability for injuries

sustained on its property was predicated on the injured person's status.

Hopkins, 132 N.J. at 433. That status depended on one of three classifications:

Business invitee, licensee, or trespasser. Ibid. (explaining what degree of care

is required for each classification). "Because public policy and social values

evolve over time, so does the common law." Id. at 435. The Court therefore

concluded that "[b]ased on the nature and circumstances surrounding an open

house . . . implicit in the broker's invitation to customers is some

commensurate degree of responsibility for their safety while visiting the

premises." Id. at 441. Here, tenants, visitors, and members of the general

public utilize public sidewalks, and a commensurate degree of responsibility

for their safety requires a commercial landowner act in a reasonably prudent

manner to remove or reduce known foreseeable snow and ice hazards.

      The second Hopkins factor—the foreseeability and nature of the risk of

harm—weighs in favor of imposing a duty. The risk of injury from known

snow and ice is indeed foreseeable. Id. at 450 (stating "some hazards are

relatively commonplace and ordinary . . . for their danger to be understood by



                                                                        A-2111-18T3
                                      24
average persons"). Hazards from snow and ice are "much more common"

than, for example, dilapidated sidewalks. Mirza, 92 N.J. at 395. Thus, the

harm caused by failing to remove or reduce foreseeable and known snow or ice

hazards is obvious.

      The third Hopkins factor—the opportunity and ability to exercise care—

weighs in favor of imposing a duty. "[T]he duty to remove snow and ice is

more important and less onerous than the general duty of maintenance imposed

in Stewart." Ibid. Tort law considers how imposing a duty would work in

practice. Hopkins, 132 N.J. at 443 (citing Weinberg, 106 N.J. at 469). The

consequences from imposing a duty of care would not be unreasonably

burdensome because the duty to remove or reduce foreseeable and known

snow or ice hazards is predicated on reasonableness.

      The fourth Hopkins factor—the public interest—weighs in favor of

imposing a duty. Imposing a duty of care on commercial landowners serves

the public interest by protecting tenants, visitors, and the general public

against foreseeable and preventable dangers that arise from a failure to act in a

reasonably prudent manner under the circumstances to remove or reduce

known snow and ice hazards. "The many innocent plaintiffs that suffer injury

because of unreasonable accumulations should not be left without recourse."

Mirza, 92 N.J. at 395. As our Court has explained, "one of the main functions



                                                                         A-2111-18T3
                                       25
of tort law is to prevent accidents," and "[o]ne of the central rationales for

imposing liability in tort law is to deter tortious behavior." Hopkins, 132 N.J.

at 448. Imposing a duty of care on commercial landowners serves that aim.

Commercial landowners should be encouraged to eliminate or reduce the

dangers that may be reasonably, readily abated. Mirza, 92 N.J. at 395.

      Ultimately, the Hopkins analysis comes down to "notions of fairness"

and "common sense." Hopkins, 132 N.J. at 443. We conclude it is fair to

impose a duty of ordinary and reasonable care on commercial landowners

because—under all the circumstances—they are well positioned to remove or

reduce foreseeable known snow and ice hazards.

      Finally, "'municipal ordinances do not create a tort duty, as a matter of

law.'" Smith v. Young, 300 N.J. Super. 82, 95 (App. Div. 1997) (quoting

Brown v. St. Venantius Sch., 111 N.J. 325, 335 (1988)). "For example, a

plaintiff's cause of action cannot be based upon the specific duty to remove

snow and ice imposed by [a] municipal ordinance enacted pursuant to the

statute which empowers municipalities to require landowners or tenants 'to

remove all snow and ice . . . within twelve hours of daylight.'" Ibid. (second

alteration in original) (quoting N.J.S.A. 40:65-12).    However, a municipal

ordinance may be used as a "basis for persuading the finder of fact that the




                                                                         A-2111-18T3
                                      26
defendant acted unreasonably [under] the circumstances." 5 Id. at 96. Thus, the

municipal ordinance here did not create a tort duty, and should a municipal

ordinance become evidential on this question, a concomitant limited

instruction should be given.

                                 (iv) The Duty

      We hold that a commercial landowner has a duty to take reasonable steps

to render a public walkway abutting its property—covered by snow or ice—

reasonably safe, even when precipitation is falling.          The commercial

landowner's liability may arise only if, after actual or constructive notice, it

fails to act in a reasonably prudent manner to remove or reduce the foreseeable

hazard. This holding should not be misread to impose absolute liability for

every slip-and-fall injury sustained during a continuous storm, to require such

landowners to take unreasonable precautionary measures, or to immediately

clear every inch of their property from all amounts of snow or ice falling

during a storm.    The duty of ordinary care requires nothing more than

expecting a commercial landowner to act in a reasonably prudent manner

under all circumstances.



5
   Section 28-16 of the Borough's ordinance on removal of snow and ice from
sidewalks does not prohibit a landowner from "pre-treating or addressing
conditions as they develop," as explained by Nolte.


                                                                        A-2111-18T3
                                      27
         Reasonableness is generally a jury question. To assess reasonableness

of a commercial landowner's conduct, a jury may consider: (1) Whether any

action would be inexpedient or impractical; (2) the extent of the precipitation,

including the amount of snow or ice accumulation; (3) the timing of the

precipitation, whether it's day or night; (4) the nature of the efforts, if any, to

prevent, remove, or reduce snow or ice accumulation, especially whether

conditions were so hazardous as to make it unsafe for the landowner or any

contractor to venture out in the elements; (5) the minimal usage consequent on

a "closed" facility in contrast to a normal work week; (6) the number of

individuals expected to use the public sidewalk, premises, and the area in need

of attention; (7) the past, current, and anticipated weather conditions, including

but not solely dependent on reliable weather predictions, and the practicality of

reasonable safety measures or methods of ingress or egress; and (8) any other

relevant factors.

                                       III.

         Having held that a commercial landowner has a duty to take reasonable

steps to render a public walkway abutting its property—covered by snow or

ice—reasonably safe, even when precipitation is falling, we conclude that

disputed issues of material fact preclude summary judgment in defendant's

favor.



                                                                          A-2111-18T3
                                        28
      First, there are fact issues about whether defendant had actual or

constructive notice of the dangerous condition. At this point, we give plaintiff

the benefit of all reasonable inferences on the notice question. For example,

we accepted: (1) Defendant knew about the previous storms beginning on

January 6, and the sustained colder-than-usual sub-freezing temperatures; (2)

the VP regularly monitored weather conditions by watching the Weather

Channel, and informed Lowe's about upcoming storms so that "they" would be

prepared to address the elements; 6 (3) the advisory, together with the totality of

all the circumstances, warned of an upcoming mix of snow and sleet and that

icy conditions would likely exist on untreated surfaces, which defendant

received twenty-eight hours before the accident; and (4) the supervisor

experienced slippery road conditions on the morning of the accident near

defendant's property. On the other hand, we recognize that the VP had no

recollection of informing Lowe's about the storm, which may imply—even in

the face of everything else—that he did not know about the anticipated icy

conditions.




6
  See N.J.R.E. 406 (setting forth the basis for the admissibility of evidence of
habit or routine practice to prove "on a specific occasion a person . . . acted in
conformity with the habit or routine practice").



                                                                          A-2111-18T3
                                        29
        Second, there are genuine issues of material fact about whether

defendant acted reasonably under all the circumstances by not acting in any

way to prevent, remove, or reduce hazards associated with the precipitation.

Although the judge concluded defendant owned no duty of care to plaintiff, he

still resolved the question of reasonableness by finding:

               It would not have been possible for . . . defendant[] as
               a practical matter to remediate the ice . . . if it's still
               raining.[7] If you put down anything it would get
               washed away and then re-freeze. So, if you put down
               sand, the ice is still forming. Sand would work if it
               stays on top[,] but if it gets buried into the ice then
               that doesn't work.

                     I'm trying to . . . think of some practical way to
               say that something could have been done but as a
               practical matter, nothing I could think of on my own
               [would work.]

                     ....

               I just can't imagine what they would have done. If
               you cleared the ice, it's still raining and still freezing.
               The ice comes right back. . . . [T]here's no practical
               way . . . to deal with any of this.

        The judge might ultimately be correct, but whether defendant's inaction

was reasonable was a question for the jury. Nolte opined that the ASTM

describes numerous techniques for snow and ice control, including

preparatory, pre-storm application of anti-icing, de-icing, and abrasive

7
    Plaintiff testified that it was "drizzling" sleet.


                                                                             A-2111-18T3
                                            30
materials, and monitoring and treating walkway surfaces for refreezing. He

also referred to other techniques noting that "[e]ffective snow management is

anticipatory."    Thus, whether defendant acted reasonably under all the

circumstances by failing to take any precautionary measures and waiting for

the precipitation to end is a question for the jury.

      Reversed.




                                                                     A-2111-18T3
                                         31